Citation Nr: 0932641	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  07-11 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1962 to July 
1965. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDINGS OF FACT

The competent and credible lay evidence shows that tinnitus 
manifested in service.  


CONCLUSION OF LAW

Tinnitus was incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Veteran asserts that he was exposed to excessive noise 
levels in service including launching drones while aboard a 
ship and shooting at them for practice.  The service 
treatment records, including the separation examination, do 
not show tinnitus in service.  

After service, the Veteran was diagnosed with tinnitus.  In 
the February 2006 VA audiological examination, the examiner 
noted the Veteran's reported noise exposure in service.  The 
Veteran also reported that he cleaned and test fired 6 inch 
guns in service.  The Veteran reported that he did not have 
any post-occupational noise exposure.  During the 
examination, the examiner initially indicated that the onset 
of tinnitus was since service.  In the examiner's conclusion, 
the examiner noted that the onset of tinnitus was not clearly 
defined in the service treatment records or through the 
interview with the Veteran.  Therefore, the examiner 
concluded that tinnitus was less likely as not caused by or 
the result of military related acoustic trauma.  

The Board acknowledges the Veteran's statements that tinnitus 
has been constant since service.  The Veteran is competent to 
assert when his tinnitus began.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); See also Charles v. Principi, 16 Vet. 
App 370, 374-75 (2002) (veteran was competent to testify to 
in-service acoustic trauma, in-service symptoms of tinnitus, 
and post-service continuous symptoms of tinnitus "because 
ringing in the ears is capable of lay observation").  
Although the medical evidence of record is unclear as to 
etiology, competent lay evidence can be rejected only if 
found to be mistaken or otherwise deemed not credible.  
McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  

In this case, there is no evidence that the Veteran did not 
have tinnitus at separation from service.  There is nothing 
in the service treatment records showing that the Veteran 
denied tinnitus in service.  There is also no evidence of 
record showing an alternate cause of tinnitus after service.  
As such, the Board finds the Veteran's statement competent 
and credible evidence of continuity of symptomatology since 
service.  

As the Board finds the Veteran credible and competent, the 
Veteran is afforded the benefit of the doubt, and service 
connection for tinnitus is granted.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for tinnitus is granted. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


